Exhibit 10.1

AMENDED AND RESTATED

AIRCRAFT DRY LEASE AGREEMENT

BETWEEN

LENNAR AIRCRAFT I, LLC

as Lessor

AND

US HOME CORPORATION

as Lessee

STUART MILLER

CHIEF EXECUTIVE OFFICER

LENNAR CORPORATION

as Optional Payor for Payment Only

under Paragraph 4

Dated as of the 1st day of December, 2008

Lease of One (1) 2005 Bombardier Inc. CL-600-2B16

(a/k/a Bombardier Challenger 604),

Manufacturers Serial Number 5607

FAA Registration No. N954L



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. Lease    3 2. Definitions    3 3. Term    7 4. Rent; Unconditional
Obligations; Security    7 5. Disclaimer; Assignment of Warranties    9 6.
Delivery; Return    10 7. Representations and Warranties    11 8. Liens    13 9.
Insurance    13 10. Taxes    14 11. Compliance with Laws; Location, Operation
and Maintenance; Additions    17 12. Inspection    21 13. Identification    21
14. Certain Transactions    21 15. Loss or Damage    21 16. General Indemnity   
22 17. Events of Default    24 18. Remedies    26 19. Lessor’s Right to Perform
   27 20. Assignment or Sublease    27 21. Further Assurances; Financial
Information    28 22. Notices    28 23. Conditions Precedent    29 24.
Miscellaneous    30 25. Truth-in-Leasing    32

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

AIRCRAFT LEASE AGREEMENT

This Amended and Restated Aircraft Lease Agreement, dated as of the 1st day of
December, 2008 between Lennar Aircraft I, LLC (“Lessor”), Stuart Miller
(“Optional Payor”), solely in his capacity as Chief Executive Officer of Lennar
Corporation and solely with respect to the payment of rent under paragraph 4
herein, and US Home Corporation (“Lessee”).

1. Lease.

a. Lessor agrees to lease to Lessee and Lessee agrees to lease from Lessor
hereunder, on a non-exclusive basis, the aircraft which is described in
Section 2(a) hereof (the “Aircraft”), on a non-exclusive basis.

2. Definitions.

a. As used in this Lease, the following terms shall have the following meanings
(such definitions to be equally applicable to both the singular and plural forms
of the terms defined):

“Affiliate” shall mean with respect to any Person, any Person which, directly or
indirectly, controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” of a Person means the power,
direct or indirect, to vote ten percent (10%) or more of the securities having
voting power for the election of directors of such Person; or otherwise to
direct or cause the direction of the management and policies of such person,
whether by contract or otherwise.

“Aircraft” shall mean the Airframe to be leased hereunder together with the
Engines to be leased hereunder whether or not any of the Engines may at the time
of determination be installed on the Airframe or any other airframe.

“Airframe” shall mean the Lease of One (1) 2005 Challenger 604, Manufacturers
Serial Number 5607, FAA Registration No. N954L.

“Anti-Money Laundering Laws” means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq, the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seg, and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

3



--------------------------------------------------------------------------------

“Aviation Act” means the Federal Aviation Act of 1958, as amended.

“Bill of Sale” shall mean an FAA Bill of Sale whereby title to the Aircraft is
in possession of the Lessor.

“Business Day” shall mean a day other than a Saturday, Sunday or legal holiday
under the laws of the State of Florida.

“Cape Town Convention” shall mean the Convention and the Protocol.

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended
hereafter, or any comparable successor law.

“Commencement Date” shall mean the date of execution hereof by all parties.

“Convention” shall mean the Convention on International Interests in Mobile
Equipment concluded in Cape Town, South Africa.

“Default” shall mean any event or condition which with notice, lapse of time or
both would constitute an Event of Default.

“Engines” shall mean two (2) General Electric Model CF 34-3B jet aircraft
engines, respectively bearing Manufacturer’s Serial Nos. GE-E950299 and
GE-E950296, each of which is rated at greater than seven hundred fifty (750) or
more take off horsepower or its equivalent (and each of which is referred to
herein as an “Engine”).

“Event of Default” shall have the meaning specified in Section 17 hereof.

“Event of Loss” shall mean, with respect to the Aircraft, an Engine or any Part
thereof, any damage requiring the completion of an FAA Form 337, “Major Repair
and Alteration Statement” which results in the payment of an insurance
settlement for the actual or constructive total loss of the Aircraft, Engine(s)
or any such Part or the loss of use thereof due to the theft, destruction,
damage beyond repair or rendition thereof permanently unfit for normal use for
any reason whatsoever, or the condemnation or grounding of all Learjet 60 series
aircraft by any governmental authority for more than one year, or confiscation
or seizure of, or requisition of title to or use of the Aircraft.

“FAA” shall mean the Federal Aviation Administration or any applicable successor
governmental authority.

“Fair Market Sale Value” shall, at any time with respect to the Aircraft, be
equal to the sale value of the Aircraft which would be obtained in an
arm’s-length transaction between an informed and willing seller under no
compulsion to sell and an informed and willing buyer-user (other than a lessee
currently in possession or a used equipment or scrap dealer) under no compulsion
to buy. For purposes of Section 6 and hereof, Fair Market Sale Value shall be
determined by a recognized independent appraiser (at Lessee’s

 

4



--------------------------------------------------------------------------------

sole expense) selected by Lessor, and reasonably satisfactory to Lessee, which
determination shall be made on the assumption that the aircraft is free and
clear of all Liens and is in the condition and repair in which it is required to
be returned pursuant to Section 6(a) hereof. For purposes of Section 18(c)
hereof, Fair Market Sale Value shall be determined (at Lessee’s expense) by an
independent appraiser selected by Lessor, on an “as is, where is” basis, without
regard to the assumptions set forth in the immediately preceding sentence;
provided, that, if Lessor shall have sold the Aircraft pursuant to Section 18(b)
hereof prior to giving the notice referred to in Section 18(c) hereof, Fair
Market Sale Value of the Aircraft shall be the net proceeds of such sale after
deduction of all costs and expenses incurred by Lessor in connection therewith;
provided, further, that if for any reason Lessor is not able to obtain
possession of the Aircraft pursuant to Section 18(a) hereof, the Fair Market
Sale Value of the Aircraft shall be zero (and, in such event, upon payment by
Lessee of the amounts Lessee is obligated to pay pursuant to Section 18(c)
hereof Lessor shall assign all its rights to such Aircraft or insurance proceeds
to Lessee).

“International Interest” shall have the meaning set forth in the Cape Town
Convention.

“Late Charge Rate” shall mean an interest rate per annum equal to the Reference
Rate plus two percent (2%) per annum but not to exceed the highest rate
permitted by applicable law.

“Lease” and the terms “hereof”, “herein”, “hereto” and “hereunder”, when used in
this Aircraft Lease Agreement, shall mean and include this Aircraft Dry Lease
Agreement as the same may from time to time be amended, modified or
supplemented.

“Lessor’s Cost” shall mean the total amount paid by the Lessor for the Aircraft.

“Lessor’s Liens” shall mean any mortgage, pledge, lien, security interest,
charge, encumbrance, financing statement, title retention, taxes or any other
right or claim of any person claiming through or under Lessor other than the
interest of the Lessor as Owner and Lessor of the Aircraft hereunder.

“Liens” shall mean any mortgages, pledge, lien, security interest, charge,
encumbrance, financing statement, title retention or any other right or claim of
any person with respect to the Aircraft, other than any Lessor’s Liens or
Permitted Liens.

“Loss Payment Date” shall mean with respect to the Aircraft the date on which
payment, as described in Section 15(b) hereof, is made to the Lessor by the
Lessee as the result of an Event of Loss with respect to the Aircraft. The Loss
Payment Date shall be within one hundred twenty (120) days of the Rent Payment
Date immediately following said Event of Loss.

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

 

5



--------------------------------------------------------------------------------

“Parts” shall mean any and all avionics, instruments, appliances, furnishings,
repairs, parts, appurtenances, accessories and other equipment and attachments
incorporated or installed in or attached to the Airframe or any Engine and from
time to time incorporated or installed in or attached to the Airframe or any
Engine, together with all additions, attachments or accessions to any of the
foregoing and all replacements and substitutions for any of the foregoing.

“Patriot Act” means the USA PATRIOT Act of 2001, Pub. L. No. 107-56.

“Permitted Act” shall mean (a) the execution and delivery by Lessee of this
Lease and any proper attachment hereto; (b) the exercise of any purchase option
pursuant to this Lease; and (c) any act that Lessee is required or expressly
permitted to do pursuant to this Lease or other agreement executed in connection
herewith.

“Permitted Liens” shall mean any of the following: (a) the respective rights of
Lessor and Lessee as herein provided; (b) the rights of others under agreements
or arrangements only to the extent expressly permitted by the terms of
Section 20; (c) Lessor’s Liens; (d) Liens for taxes either not yet due or being
contested in good faith (and for payment of which, to the extent required by
GAAP adequate reserves have been provided) by appropriate proceedings conducted
with due diligence so long as such proceedings do not involve any material
danger of the sale, forfeiture or loss of the Airframe or any Engine or interest
therein; (e) materialmen’s, mechanics’, workmen’s, repairmen’s, or other like
Liens arising in the ordinary course of business for amounts the payment of
which is either not yet delinquent or is being contested in good faith (and for
the payment of which adequate reserves had been provided) by appropriate
proceedings so long as such proceedings do not involve any material danger of
the sale, forfeiture or loss of the Airframe or any Engine or interest therein;
(f) salvage rights of insurers under insurance policies maintained pursuant to
Section 9; (g) Liens arising out of judgments or awards against Lessee or a
sublessee with respect to which at the time there shall have been secured a stay
of execution and; (h) any other Lien with respect to which Lessee or sublessee
shall have provided a bond or other security in an amount and under terms
reasonably satisfactory to Lessor. Lessee will promptly at its own expense, take
such action as may be necessary duly to discharge (by bonding or otherwise) any
such Lien not accepted above if the same shall arise at any time.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Protocol” shall mean the protocol to the Convention on Matters Specific to
Aircraft Equipment.

“Reference Rate” shall mean an implicit interest rate of eight and 50/100
percent (8.5%).

“Rent Payment Date” shall mean each date on which an installment of rent is due
and payable pursuant to the terms hereof.

 

6



--------------------------------------------------------------------------------

“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

“Stipulated Loss Value” shall mean Twenty Two Million Seven Hundred and Sixty
Seven Thousand Four Hundred (U.S. $22,767,400.00) United States Dollars;
provided, that for purposes of Section 15(b) and Section 18(c) hereof, any
determination of Stipulated Loss Value as of a date occurring after the final
Rent Payment Date shall be made as of such final Rent Payment Date.

“Term” shall mean the term of the Lease of the Aircraft hereunder specified in
Section 3 hereof.

b. All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principals (“GAAP”) consistently
applied.

3. Term. The term of the Lease of the Aircraft hereunder shall commence on the
Commencement Date and shall remain in full force and effect until terminated by
either Lessor or Lessee upon thirty (30) days written notice prior to the
effective date of such termination. Upon expiration of the Term, Lessee shall
return the Aircraft to Lessor in accordance with the terms of Section 6
hereunder.

4. Rent; Unconditional Obligations; Security.

a. Lessee shall pay to Lessor, monthly, in advance, for the use of the Aircraft,
the sum of the management fees and costs, maintenance services
and Aircraft operating expenses billed to US Home Corporation by its provider of
Aircraft management services, plus the monthly cost of the Aircraft under
the Banc of America Lease, in United States dollars, plus applicable sales tax
with the first such payment of rent with respect to the Aircraft being due on
the first day of December, 2008, and a like amount on the first day of each
month thereafter for the full term of this Lease, or, if such date does not fall
on a business day, on the first business day immediately succeeding such date.
Notwithstanding the foregoing, Optional Payor may, at his sole discretion and
from time to time, pay the rent (or any portion thereof), due under this
paragraph 4(a) provided, however, to the extent that the Optional Payor remits a
portion of the rent, the Lessee shall pay the remaining portion of the rent.

b. Lessee shall also pay to Lessor, on demand, interest at a rate per annum
equal to the Late Charge Rate on any installment of rent and on any other amount
owing hereunder which is not paid when due for any period for which the same
shall be overdue. Each payment made under this Lease shall be applied first to
the payment of interest then owing and then to rent or other amounts owing
hereunder. Interest shall be computed on the basis of a three hundred sixty
(360) day year and actual days elapsed.

 

7



--------------------------------------------------------------------------------

c. Each payment made under this Lease shall be applied first to the payment of
interest then owing and then to rent or other amounts owing hereunder. Interest
shall be computed on the basis of a three hundred sixty (360) day year and
actual days elapsed. Lessee shall also pay to Lessor, on demand, interest at a
rate per annum equal to the Late Charge Rate on any installment of rent and on
any other amount owing hereunder which is not paid when due, for any period for
which the same shall be overdue. Each payment made under this Lease shall be
applied first to the payment of interest then owing and then to rent or other
amounts owing hereunder. Interest shall be computed on the basis of a three
hundred sixty (360) day year and actual days elapsed.

d. This Lease is a net lease, and Lessee’s obligation to pay all rent and all
other amounts payable hereunder is ABSOLUTE AND UNCONDITIONAL under any and all
circumstances, and shall not be effected by any circumstances of any character
whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense, abatement or reduction or any right which Lessee may have
against Lessor, the manufacturer or supplier of the Aircraft or anyone else for
any reason whatsoever; (ii) any defect in the condition, design or operation of,
or lack of fitness for use of, for any damage to, or loss of, all of any part of
the Aircraft from any cause whatsoever; (iii) the existence of any Liens with
respect to the Aircraft; (iv) the invalidity, unenforceability or disaffirmance
of this Lease or any other document related hereto; or (v) the prohibition of or
interference with the use of possession by Lessee of all or any part of the
Aircraft, for any reason whatsoever, including without limitation, by reason of
(1) claims for patent, trademark or copyright infringement; (2) present or
future governmental laws, rules or orders; (3) the insolvency, bankruptcy, or
reorganization of any person; and (4) any other cause whether similar or
dissimilar to the foregoing, any present or future law to the contrary
notwithstanding. Lessee hereby waives, to the extent permitted by applicable
law, any and all rights which it may now have or which may at any time hereafter
be conferred upon it, by statute or otherwise, to terminate, cancel, quit or
surrender the lease of the Aircraft. If for any reason whatsoever this Lease,
other than, as expressly provided herein, shall be terminated in whole or in
part by operation of law or otherwise, Lessee will nonetheless pay to Lessor an
amount equal to each installment of rent at the time such installment would have
become due and payable in accordance with the terms hereof. Each payment of rent
or other amount paid by Lessee hereunder shall be final and Lessee will not seek
to recover all or any part of such payment from Lessor for any reason
whatsoever.

e. Lessee agrees that this Dry Sublease is subject to the terms and provisions
of that certain Aircraft Lease (S/N 5607) dated as of February 15, 2005 (the
“Banc of America Lease”) between Banc of America Leasing & Capital, LLC (“Banc
of America”) and Lessor, that certain Consent to Sublease and Assignment dated
as of August 17, 2005 between Banc of America, Lessor and Lessee and any related
documents, agreements or instruments of any kind whatsoever. Without limiting
the generality of the foregoing, the rights of Lessor, Lessee and any other
party, person or entity of any kind whatsoever claiming through any of Lessor or
Lessee with respect to the Aircraft (and any and all proceeds thereof, including
any insurance proceeds) shall be subject and

 

8



--------------------------------------------------------------------------------

subordinate in all respects to any and all of the rights, privileges, powers,
entitlements, benefits, remedies, title or interests of Banc of America in or to
the Aircraft (and any and all proceeds thereof, including any insurance
proceeds), including all of its rights and remedies under or in connection with
the Banc of America Lease and any related documents, agreements or instruments
of any kind whatsoever. In addition, and notwithstanding anything to the
contrary set forth in this Dry Sublease or otherwise, upon the occurrence of any
Event of Default (as such term is defined in the Banc of America Lease) under or
in connection with the Banc of America Lease, this Dry Sublease shall
automatically and immediately terminate.

5. Disclaimer; Assignment of Warranties.

a. LESSOR NEITHER MAKES NOR SHALL BE DEEMED TO HAVE MADE AND LESSEE HEREBY
EXPRESSLY WAIVES ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, AS
TO THE AIRCRAFT INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR REPRESENTATION AS
TO THE DESIGN, QUALITY OR CONDITION OF THE AIRCRAFT OR ANY WARRANTY OF
MERCHANTABILITY OR FITNESS OF THE AIRCRAFT FOR ANY PARTICULAR PURPOSE OR TO AS
TO ANY OTHER MATTER RELATING TO THE AIRCRAFT OR ANY PART THEREOF, EXCEPT THAT
LESSOR WARRANTS THAT ON THE COMMENCEMENT DATE LESSOR HAS GOOD AND MARKETABLE
TITLE TO THE AIRCRAFT AND THAT IT HAS THE RIGHT TO LEASE THE AIRCRAFT TO LESSEE
PURSUANT TO THIS AGREEMENT AND THAT THE AIRCRAFT WILL BE AVAILABLE FOR USE BY
LESSEE. LESSEE ACKNOWLEDGES THAT THE USE AND OPERATION OF JET AIRCRAFT ARE
ULTRAHAZARDOUS AND DANGERS ACTIVITIES. LESSEE IS A KNOWLEDGEABLE AND
SOPHISTICATED USER OF JET AIRCRAFT AND LESSOR SHALL NOT BE RESPONSIBLE FOR ANY
LOSS OR DAMAGE SUSTAINED OR INCURRED DURING OR AFTER THE TERM HEREOF ARISING OUT
OF THE USE OR OPERATION OF THE AIRCRAFT. LESSEE, FOR ITSELF, ITS SUCCESSORS,
ASSIGNS AND ITS INVITEES WAIVES, RELINQUISHES AND RENOUNCES ANY AND ALL DAMAGE
CLAIMS AGAINST LESSOR WHICH LESSEE, ITS SUCCESSOR, ASSIGNS AND INVITEES CAN OR
MAY HAVE AGAINST LESSOR ARISING FROM THE USE OR OPERATION OF THE AIRCRAFT.

LESSEE CONFIRMS THAT IT HAS SELECTED THE AIRCRAFT AND EACH PART THEREOF ON THE
BASIS OF ITS OWN JUDGMENT UTILIZING INDEPENDENT EXPERTS SELECTED BY LESSEE AND
EXPRESSLY DISCLAIMS RELIANCE UPON ANY STATEMENTS, REPRESENTATIONS OR WARRANTIES
MADE BY LESSOR (OR ANY AGENT OR REPRESENTATIVE OR LESSOR), AND LESSEE
ACKNOWLEDGES THAT LESSOR IS NOT A MANUFACTURER OR A VENDOR OF ANY PART OF THE
AIRCRAFT.

LESSOR NEITHER MAKES NOR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR
WARRANTY AS TO THE ACCOUNTING TREATMENT TO BE ACCORDED TO THE TRANSACTIONS
CONTEMPLATED BY THIS LEASE OR AS TO ANY TAX CONSEQUENCES AND/OR TAX TREATMENT
THEREOF.

 

9



--------------------------------------------------------------------------------

b. Lessor hereby assigns to Lessee such right as Lessor may have (to the extent
Lessor may validly assign such rights, and to the extent same exist - no
warranty or representation as to whether such warranties exist shall be deemed
to have been made by Lessor) under all manufacturers’ and suppliers’ warranties
with respect to the Aircraft provided, however, that the foregoing rights shall
automatically revert to Lessor upon the occurrence and during the continuance of
any Event of Default hereunder, or upon the return of the Aircraft to Lessor.
Lessee agrees to settle all claims with respect to the Aircraft directly with
the manufacturers or suppliers thereof, and to give Lessor prompt notice of any
such settlement and the details of such settlement.

c. Lessor covenants that during the Term, as long as no Event of Default shall
have occurred and be continuing, the Lessee’s or any sublessee’s possession, use
and quiet enjoyment of the Aircraft leased hereunder shall not be interrupted by
Lessor.

6. Delivery; Return.

a. The Aircraft shall be delivered to Lessee at Opa-Locka Airport (““OPF””) in
Miami-Dade County, Florida prior to each flight operation of the Aircraft and
shall be returned to Lessor by Lessee at such location mutually agreed upon by
the parties immediately after each flight operation. Until the Aircraft is
returned to Lessor pursuant to the provisions of this Section, all of the
provisions of this Lease with respect thereto shall continue in full force and
effect. Lessee shall not cause or permit any distinctive markings to be placed
on the Aircraft at any time.

At the time of each return of the Aircraft by Lessee to Lessor after each flight
operation conducted hereunder, the Lessee shall: (i) Insure that the Aircraft is
fully equipped and have installed thereon the Engines and any and all Parts as
were installed or incorporated in or attached to the Aircraft as of the
Commencement Date (or subject to such replacements, substitutions and changes
permitted by or required pursuant to the terms hereof subject to reasonable wear
and tear and the use contemplated herein); (ii) Insure that the Aircraft shall
be duly certified as an airworthy aircraft by the FAA and be returned with a
valid certificate of airworthiness issued under the Federal Aviation
Regulations, or its equivalent and that the Aircraft will be in full compliance
with the original type certificate data sheet; (iii) Insure that the Aircraft
shall be in the condition and repair required to be maintained by Section 11
hereof, free and clear of all Liens; (iv) Insure that Lessor shall receive all
logs, manuals and data and all inspection, modification and overhaul records
required to be maintained with respect to the Aircraft under applicable rules
and regulations of the FAA and any other governmental authority having
jurisdiction which shall be complete and current through the date the Aircraft
is received by Lessor. It is agreed that Lessor shall maintain the original logs
and Lessee shall maintain copies of the logs. Therefore, all original log
entries shall be forwarded to Lessor by Lessee during the Term hereof and Lessee
shall keep copies thereof; (v) Lessee shall not permit more than one (1) cycle
per every 1.2 hours of operation of the Aircraft.

 

10



--------------------------------------------------------------------------------

b. Lessee shall be responsible for its allocated share of all normal maintenance
of the Aircraft during the Term hereof and shall pay for same when and as billed
by the manager of the Aircraft. Lessee shall also be responsible for all
maintenance resulting from Lessee’s abuse, misuse or improvident use and
operation of the Aircraft.

7. Representations and Warranties. In order to induce Lessor to enter into this
Lease and to Lease the Aircraft to Lessee hereunder, Lessee represents and
warrants that:

a. Organization. Lessee is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. For purposes of the Cape
Town Convention, Lessee is situated in the “Contracting State” (as defined in
the Cape Town Convention) of the United States of America.

b. Power and Authority. Lessee has full power, authority and legal right to
execute, deliver and perform this lease and the execution, delivery and
performance of this Lease have been duly authorized by all necessary action of
Lessee.

c. Enforceability. This Lease has been duly executed and delivered by Lessee and
constitutes a legal, valid and binding obligation of Lessee enforceable in
accordance with its terms.

d. Consents and Permits. The execution, delivery and performance of this Lease
does not require any stockholder or member approval or approval or consent of
any trustee or holders of any indebtedness or obligations of Lessee; and will
not contravene any law, regulation, judgment or decree applicable to Lessee, or
the certificate of incorporation/ organization/formation or
by-laws/regulations/operating agreement of Lessee; and will not contravene the
provisions of, or constitute a default under, or result in the creation of any
Lien upon any property of Lessee under any mortgage, instrument or other
agreement to which Lessee is a party or by which Lessee or its assets may be
bound or affected.

e. Financial Condition of Lessee. The financial statements of Lessee heretofore
furnished to Lessor present the financial condition of Lessee and the results of
its operations for the respective periods covered thereby, in accordance with
GAAP (provided that interim financial statements provide summary information,
omit certain footnote information, and are subject to normal year and
adjustments) and since December 31 of the year preceding of execution of this
Lease there has been no material adverse change in such financial condition or
operations.

 

11



--------------------------------------------------------------------------------

f. No Litigation. There is no action, suit, investigation, or proceeding by or
before any court, arbitrator, administrative agency, or other governmental
authority pending or threatened against or affecting Lessee (a) which involves
the transactions contemplated by this Lease or the Aircraft; or (b) which, if
adversely determined, would reasonably be expected to have a material adverse
effect on the financial condition, business or operations of Lessee.

g. No Defaults. Lessee is not in default, and no event or condition exists which
after giving of notice or lapse of time or both would constitute an event of
default, under any mortgage, indenture, contract, agreement, judgment or other
undertaking to which Lessee is a party or which purports to be binding upon
Lessee or upon any of its assets, except for any such default, event or
condition which, individually or in the aggregate, would not materially affect
Lessee’s ability to perform its obligations under this Lease.

h. Information. All information supplied by Lessee or any Affiliate of Lessee,
to Lessor or any appraiser, with respect to the Aircraft or any part thereof,
was accurate and complete at the time given and Lessee has notified Lessor of
any material change in any information so supplied.

i. No Warranties: Lessee has inspected the Aircraft utilizing the services of
experts selected by Lessee, and at the time of delivery Lessee shall be deemed
to accept delivery of the Aircraft “AS IS, WHEREIS” and with all faults. Lessor
makes no warranty concerning the Aircraft of any type, express or implied,
including any warranty of fitness for a particular use or otherwise. Lessee is
knowledgeable and sophisticated in the use, maintenance and operation of
aircraft and has selected this Aircraft based upon its own expertise, or the use
of experts of its own selection, and is not relying upon any statement,
representation or warranty of Lessor, all of which are expressly excluded and
disclaimed and all claims related thereto or arising therefrom are waived,
relinquished and renounced by Lessee.

j. OFAC. Lessee is and will remain in full compliance with all laws and
regulations applicable to it including, without limitation, (i) ensuring that no
person who owns a controlling interest in or otherwise controls Lessee is or
shall be (Y) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (Z) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations.

k. Compliance with International Trade Control Laws and OFAC Regulations. Lessee
represents, warrants and covenants to and with Lessor that:

(i) They Lessee is not now nor shall it be at any time until after the Term
expires, a Person with whom a U.S. Person is prohibited from transacting
business of the type contemplated by this Lease, whether such prohibition arises
under U.S. law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

 

12



--------------------------------------------------------------------------------

(ii) No Lessee and no Person who owns a direct or indirect interest in Lessee is
now nor shall be at any time until after this Lease is fully paid, a Person with
whom a U.S. Person is prohibited from transacting business of the type
contemplated by this Lease, whether such prohibition arises under U.S. law,
regulation, executive orders and lists published by the OFAC (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise.

(iii) Lessee represents and warrants that it is in compliance with any and all
applicable provisions of the Patriot Act.

8. Liens. Lessee will not directly or indirectly create, incur, assume or suffer
to exist any lien on or with respect to the Aircraft. At the time of execution
hereof, there are no liens, security interests, mortgages, claims, charges,
“international interests” (as defined in the Cape Town Convention or other
encumbrances (whether or not registered or filed at the FAA or the International
Registry or elsewhere) (collectively, “Liens”) in or on the Aircraft, other than
Liens in favor of Lessor or Lessor’s lender.

9. Insurance. Lessee shall cause the manager of the Aircraft and the manager of
the Aircraft shall obtain and maintain, at Lessee’s expense, which shall be
maintained at all times on the Aircraft (including the Airframe and Engines),
“all-risk” aircraft physical damage insurance (covering ground, flight and
taxiing exposures) and comprehensive general and aircraft liability insurance
(covering bodily injury and property damage exposures) including, but not
limited to, passenger liability, third party liability, contractual liability
insurance in such amounts against such risks and in such form, as is customary
for corporations similarly situated as Lessee or otherwise as shall be
reasonably satisfactory to Lessor and with insurers or recognized
responsibility; provided, that such insurance shall include, without limitation,
the following: (i) “all-risk” physical damage insurance on the Aircraft in an
amount which shall not on any date be less than Twenty Two Million Eight Hundred
Thousand (U.S. $22,800,000) United States Dollars with war risk coverage (to
include seizure, detention and confiscation coverage) as well as legal liability
and hijacking coverage; (ii) comprehensive aircraft liability insurance in an
amount which shall not on any date be less than Two Hundred Million (U.S.
$200,000,000) United States Dollars and which shall name Lessor as additional
insured; and (iii) coverage against hijacking and acts of terrorism exposures in
an amount which will be not less than Two Hundred Million (U.S. $200,000,000)
United States Dollars internationally and Two Hundred Million (U.S.
$200,000,000) United States Dollars domestically and which shall name Lessor as
loss payee and which, for liability purposes, shall name Lessor as additional
insured. If the Aircraft is operated outside the continental

 

13



--------------------------------------------------------------------------------

United States, in addition to the above requirements, War Risk Insurance,
including Confiscation, Expropriation, Nationalization and Seizure is required
to be maintained. Additionally, each insurance policy shall, among other things,
require that the insurer give Lessor at least thirty (30) days prior written
notice (or such lesser period as may be applicable in case of war risk
insurance)(at each of the addresses of notice to Lessor set forth in Section 22
hereof) of any alteration in or cancellation of the terms of such policy, and
require that the interest of Lessor (and Lessor’s lender, if any) be continued
insured regardless of any breach of or violation by Lessee of any warranties,
declarations or conditions contained in such insurance policy. In no event shall
Lessor be responsible for premiums, warranties, conditions or representations to
any insurer or any agent thereof. The insurance maintained by the manager of the
Aircraft shall be primary without any right of contribution from insurance which
may be maintained by Lessor. At Lessor’s request, Lessee shall request manager
of the Aircraft to furnish to Lessor a certificate or other evidence reasonably
satisfactory to Lessor that such insurance coverage is in effect; provided,
however, that Lessor shall be under no duty to ascertain the existence or
adequacy of such insurance. An agreement by the United States government or any
subdivision or agency thereof to insure against or indemnify for substantially
the same risks to at lease the same amount will satisfy the requirements of this
Section 9.

10. Taxes.

a. General Tax Indemnity. Lessee shall pay, and on written demand indemnify,
defend and hold Lessor harmless from and against, all fees, taxes (whether
sales, use, excise, personal property or other taxes), imposts, duties,
withholdings, assessments and other governmental charges of whatever kind or
character, however designated (together with any penalties, fines or interest
thereon), all of the foregoing being herein collectively called “impositions”
which are at any time levied or imposed against or incurred with respect to
Lessor, Lessee, this Lease, the Aircraft or any part thereof or interest therein
by any federal, state or local government or taxing authority in the United
States or by any foreign government or any subdivision or taxing authority
thereof upon, with respect to, as a result of or measured by (i) the Aircraft
(or any part thereof or interest therein), or this Lease or the interest of
Lessor therein; or (ii) the delivery, leasing, subleasing, possession,
maintenance, modification, repair, use, operation, registration or return of the
Aircraft or any part thereof or (iii) the rentals, receipts or earnings payable
under this Lease or otherwise arising from the Aircraft or any part thereof or
from the transactions contemplated by this Lease’ excluding, however, any
impositions to the extent such impositions are (1) based on or measured by the
gross or net income or capital of Lessor; (2) in the nature of franchise or
conduct or business taxes imposed on Lessor; (3) in the nature of minimum taxes
for tax preferences imposed on Lessor; (4) the result of Lessor’s own bankruptcy
or any act on the part of Lessor in contravention of the provisions of this
Lease or any failure of Lessor to observe the provisions of this Lease;
(5) imposed as a result of any voluntary sale, assignment, transfer, or other
disposition by Lessor of any interest in the Aircraft or the Engines unless such
transfer or disposition occurs while an Event of Default by Lessee is
continuing; (6) so long as no Default or Event of Default shall have occurred
and be continuing, imposed with respect to acts or

 

14



--------------------------------------------------------------------------------

events occurring or matters arising after the earlier of (A) the return of
possession of the Aircraft to Lessor pursuant to the terms of the Lease and the
expiration or earlier termination of the Term, pursuant to Section 6 hereof, or
(B) the discharge in full of Lessee’s obligation to pay Stipulated Loss Value or
Termination Value and all other amounts due under the Lease; (7) included in the
computation of Lessor’s Cost; (8) imposed solely as a result of a transaction
which is unrelated to the transactions contemplated under this Lease;
(9) enacted or adopted expressly as a substitute for taxes that would have been
imposed on Lessor and not indemnified hereunder; (10) interest or penalties
resulting from Lessor’s failure to file timely and proper returns unless such
failure is a result of Lessee’s failure to provide Lessor in a timely manner
with any document or other information which this Section 10 requires Lessee to
provide to Lessor; or (11) a result of the willful misconduct or gross
negligence of Lessor; provided, however, that there shall not be excluded by
clause (1) or clause (2) any license, sales, use, rental, value-added or
property tax or any Imposition which would not have been incurred but for, or to
the extent increased as a result of, (i) the situs or organization, any place of
business or the activities of Lessee, any sublessee or any other user of the
Aircraft in the jurisdiction imposing the tax, or (ii) the operation or location
of the Aircraft (or any part thereof) in the jurisdiction imposing the tax, or
(iii) the making of any payment contemplated by this Lease in or from the
jurisdiction imposing the tax, or (iv) the execution, delivery or recording of
this Lease or any document contemplated by this Lease in the jurisdiction
imposing the tax.

To the extent permitted by applicable laws, Lessee shall pay or cause to be paid
all Impositions indemnified under this Section 10(a) directly to the appropriate
taxing authority on or before the time, and in the manner, prescribed by
applicable laws. Lessee shall pay each other amount required to be paid pursuant
to this Section 10(a) to Lessor within ten (10) days following Lessee’s receipt
of Lessor’s demand for the payment accompanied by a written statement of Lessor
describing in reasonable detail the Impositions for which Lessor is demanding an
indemnity and the computation of the amount of the indemnity being demanded. In
case any report or return is required to be filed with respect to any Imposition
indemnified by Lessee under this Section 10(a) or arising out of this
Section 10(a), Lessee shall notify Lessor of the requirement and, if permitted
by applicable law, timely file the report or return with respect to the
Imposition (except for any report or return that Lessor shall have notified
Lessee that Lessor intends to file) and send a copy of such report or return to
Lessor; or if Lessee is not permitted by applicable law to file such report or
return, notify Lessor of the requirement and prepare and deliver to Lessor a
proposed form of the report or return within a reasonable time prior to the time
it is required to be filed. The obligations of Lessee under this Section 10(a)
shall survive the expiration or earlier termination of this Lease.

Upon Lessor’s request, Lessee will provide such documents and other information
as Lessor may reasonably request from time to time to enable Lessor to fulfill
its tax filing, audit and related litigation obligations, including, but not
limited to, log books with respect to the Aircraft and other records maintained
by Lessee or any other user with respect to the Aircraft. Lessee shall indemnify
Lessor for all liabilities arising out of any insufficiency or inaccuracy of any
report or return if the insufficiency or inaccuracy is the result of the
inaccuracy of any information required to be supplied by Lessee to Lessor
pursuant to this Section 10.

 

15



--------------------------------------------------------------------------------

Each indemnity pursuant to Section 16 or this Section 10 shall be in an amount
which, after taking into account all Impositions required to be paid by Lessor
as a result of the receipt or accrual of the indemnity (determined by assuming
that each indemnity received or accrued by Lessor will be subject to tax at the
highest marginal statutory rates of tax applicable to Lessor when such indemnity
is received or accrued), shall be equal to the total amount of the indemnity
that Lessee would be required to pay if Lessor were not subject to any
Impositions as a result of the receipt or accrual of the indemnity.

If Lessor receives written notice of a claim for any Imposition for which Lessee
would be required to indemnify Lessor pursuant to this Section 10(a), Lessor
will give Lessee written notice of the claim within fifteen (15) days after the
Lessor receives written notice of the claim. If Lessee so requests in writing
within ten (10) days after receipt of Lessor’s written notice, or, if earlier,
at least five (5) Business Days prior to the last date allowed for responding to
such claim, Lessor shall contest, or shall permit Lessee to contest (if and to
the extent permitted by law), the claim, provided that (i) no Default or Event
of Default shall have occurred and be continuing and (ii) in the opinion of
Lessor, the requested contest does not involve any material danger of any sale,
forfeiture or loss of the Aircraft. Lessee shall pay to Lessor on demand all
costs and expenses which Lessor may incur in connection with the contest of a
claim pursuant to this paragraph (including reasonable attorneys’ and
accountants’ fees and disbursements).

b. Special Tax Provisions.

(i) Lessor has calculated the periodic rentals and Stipulated Loss Values based
in part on Lessee’s representations and warranties herein and on the following
assumption that Lessor will be entitled to deductions for depreciation with
respect to the Aircraft under Section 168 of the Code.

(ii) Lessor represents and warrants to Lessee that a reasonable estimate of the
fair market value of the Aircraft to the Lessor at the end of the Term, without
including in such value any increase or decrease for inflation or deflation
during the Term, will not be less than 20% of Lessor’s Cost for the Aircraft.
Lessor further represents and warrants that Lessor has made a minimum
unconditional “at risk” investment in the Aircraft of at least 20% and will
maintain such minimum investment until the end of the Term.

c. Notwithstanding anything to the contrary in this Section 10, no amount shall
be payable to Lessor as an indemnity under Section 10, to the extent such
indemnity is the result of one or more of the following:

(i) Any event as a result of which Lessee has paid in full in accordance with
this Lease Stipulated Loss Value, but only to the extent that the loss of
deductions or inclusion shall have been taken into account in calculating the
Stipulated Loss Value;

 

16



--------------------------------------------------------------------------------

(ii) Any Change in Tax Law;

(iii) The willful misconduct or gross negligence of Lessor;

(iv) Any misrepresentation by Lessor in this Lease;

(v) Any voluntary sale, assignment, transfer, or other disposition by Lessor of
any interest in the Aircraft or any part thereof or any interest in this Lease,
unless such sale, assignment, transfer or other disposition occurs while an
Event of Default by Lessee under this Lease is continuing;

(vi) The failure by Lessee to provide information requested by Lessor and needed
by Lessor to prepare its Federal, state or local income tax returns;

(vii) The applicability to Lessor of Section 55, 56, 57, 58, 291, 465, 467 or
469 of the Code or any successor provision or any treasury regulations
thereunder;

(viii) The treatment of an Item of Equipment as either public utility property
within the meaning of Section 168(i)(10) of the Code as a result of the identity
of Lessor or any activity of Lessor that is unrelated to the transactions
contemplated by this Lease;

(ix) Any change in the Lessor’s taxable year;

(x) Any inaccuracy in the conclusions expressed in the appraisal report referred
to in Section 23(1) hereof unless the inaccuracy is attributable to the
inaccuracy of any information provided by Lessee or Lessor or to the appraiser;
or

(xi) A failure of the transaction to be a true lease for Federal income tax
purposes unless such failure is attributable to any act or failure to act on the
part of Lessee or any Affiliate of Lessee, or the inaccuracy of any
representation of Lessee in this Agreement or the breach of any warranty or
covenant of Lessee in this Agreement.

11. Compliance with Laws: Location, Operation & Maintenance: Additions.

a. Lessee will enter into a management agreement for professional operation and
maintenance of the Aircraft with a manager approved by Lessor which approval
shall not be unreasonably withheld, and such manager shall provide for the
maintenance

 

17



--------------------------------------------------------------------------------

of the Aircraft and performance of Lessee’s other technical obligations set
forth herein. Lessee will use the Aircraft in a careful and proper manner, will
comply with and conform to all applicable governmental laws, rules, regulations
and orders thereto, and will cause the Aircraft to be operated in accordance
with the manufacturer’s or supplier’s instructions or manuals. Lessee will,
prior to each operation of the Aircraft, conduct a thorough pre-flight
inspection of the Aircraft and conduct all pre-flight action required by the
Federal Aviation Regulations. Lessee agrees that it will not operate, use or
maintain the Aircraft in violation of any airworthiness certificate, license,
law, statute, rule, regulation or registration relating to the Aircraft or
aviation nor use the Aircraft (or permit the Aircraft to be used) in violation
of any criminal law, rule, statute or regulation of the United States of America
or any other nation state or sub-division thereof. Under no circumstances will
the Aircraft be used to carry or transport contraband or unauthorized persons.
In the event that any law, rule or regulation or order applicable to the
Aircraft requires alteration, repair or modification of the Aircraft during the
Lease Term, Lessee will, at Lessee’s sole expense (utilizing the services of FAA
approved maintenance facilities and personnel), conform thereto, or obtain
conformance therewith, maintain the same in proper operating condition under
such laws, rules, regulations and orders, and such alterations, repairs and
modifications shall immediately, without further act, become the property of
Lessor and part of the Aircraft.

b. The Aircraft will be permanently based at Opa-Locka Airport (“OPF”),
Miami-Dade County, Florida in the United States. The Aircraft will be operated
under 14 C.F.R. Part 91 of the Federal Aviation Regulations, and Lessee will not
permit the Aircraft to be operated outside the continental United States except
that Lessee may permit the Aircraft to be operated outside the Continental
United States operating under 14 C.F.R. Part 91 provided that, under no
circumstances will Lessee permit the Aircraft to be operated in (A) any area
excluded from coverage by any insurance required by the terms of Section 9
hereof (or not specifically and fully covered by such insurance), or any
recognized or threatened area of hostilities unless fully covered, without
limitation, to Lessor’s satisfaction by hull, political, expropriation,
hijacking and war risk insurance, in each case unless the Aircraft is operated
or used under contract with the government of the United States or any agency or
instrumentality thereof under which contract the government assumes the
liability in form and substance acceptable to Lessor for substantially the same
risk in at least the same amounts as would be covered by such insurance, (B) any
jurisdiction as to which a travel advisory or equivalent warning issued by the
Bureau of Consular Affairs, United States Department of State is in effect, or
any country that is experiencing wide spread civil unrest or wide spread
anti-American activity, or (C) any area in which Lessor’s title to the Aircraft
may reasonably be expected to be jeopardized or not recognized.

c. Lessee, at its sole cost and expense, through the manager of the Aircraft,
shall at all times:

(i) cause the Aircraft to be and remain duly registered under the laws of the
United States of America in the name of Lessor as owner;

 

18



--------------------------------------------------------------------------------

(ii) keep, service, repair, maintain and overhaul the Aircraft utilizing the
services of FAA approved maintenance facilities and FAA licensed personnel
(A) in compliance with the FARs and with all FAA Airworthiness Directive and
manufacturers’ recommended and mandatory Service Bulletins, (B) in compliance
with the applicable manufacturer’s or supplier’s recommended maintenance,
service and overhaul procedures and schedules and in compliance with the Factory
Authorized Maintenance Program, pursuant to 14 C.F.R., FAR Part 91.409(f)(3),
and as specified by Lessee to Lessor designating any variation of the approved
maintenance program(s), and comply with all applicable maintenance programs,
keeping same in full force and effect, in good standing and timely providing all
reports and remittances required and keep same in full force and effect, and
good standing making all reports required to the engine program administrator
and pay all remittances due (C) with respect to the Engines maintain current and
in good standing in accordance with the engine manufacturers requirements and in
compliance with the recommended procedures and schedules of any overhaul,
service or maintenance contract relating to the Engines, (D) so as to keep the
Aircraft in as good repair and operating condition (and to furnish all parts,
replacements, mechanisms, devices and services required therefore) as when
delivered to Lessor, reasonable wear and tear excepted, and (E) so as to keep
the Aircraft in such operating condition as may be necessary to enable the
airworthiness certification of the Aircraft to be maintained in good standing at
all times under the Aviation Act and so as to comply with the original type
certification data sheet; provided, however, if the airworthiness certificate is
withdrawn, then, subject to Section 15 hereof, so long as Lessee is taking or
causing to be taken all necessary action to promptly correct the condition which
caused such withdrawal, no Event of Default shall arise from such withdrawal.
Nothing herein shall prevent Lessee from taking the Aircraft out of service for
maintenance or modification permitted hereunder or for storage in accordance
with applicable FAA requirements;

(iii) maintain all records, logs and other materials required by the FAA to be
maintained in respect of the Aircraft. All repairs, parts, replacements,
mechanisms, devices and services installed or made under this Subsection 11(c)
shall be and remain free and clear of any Liens and shall immediately, without
further act, become the property of Lessor and part of the Aircraft.

d. Lessee will not make or authorize any improvement, change, addition or
alteration to the Aircraft (i) if such improvement, change, addition or
alteration will impair the originally intended function or use of the Aircraft
or impair the value, utility or remaining useful life of the Aircraft as it
existed immediately prior to such improvement, change, addition or alteration,
except that the value (but not the utility, condition, remaining useful life or
airworthiness) of the Aircraft may be reduced by the value of the Parts that
Lessee deems obsolete or no longer suitable or appropriate for use in the
Airframe if replaced by an equivalent Part of equal or greater value, utility,
condition and airworthiness. If any parts installed in or attached to or
otherwise becoming a part of the Aircraft as a result of any such improvement,
change, addition or alteration shall not be readily removable without damage to
the Aircraft, such Parts shall become property of Lessor. If no Event of Default
shall have occurred and be continuing, any Part which is

 

19



--------------------------------------------------------------------------------

added to the Aircraft not described in the immediately preceding sentence and
which is not a replacement or substitution for any property which was a Part of
the Aircraft, shall remain the property of Lessee and may be removed by Lessee
at any time prior to the expiration or other termination of the Lease Term. All
such parts shall be and remain free and clear of any Liens. Any such Part which
is not so removed prior to the expiration or other termination of the Lease Term
shall, without further act, become the property of Lessor.

e. Lessee agrees that all service, repair, maintenance and overhauls of the
Aircraft or any part thereof undertaken or performed during the Term shall be
performed solely by FAA approved maintenance facilities and FAA approved service
personnel to the extent required by applicable law or regulation.

f. Lessee agrees that the Aircraft will be operated only by a flight crew
qualified under applicable FAA requirements and having at least the minimum
total pilot hours on the aircraft type required by any of the insurance policies
described in Section 9 hereof, including annual recurrent full motion based
simulator training, and at Lessee’s sole cost and expense. Lessee shall be
solely responsible for the payment of all fuel, lubricants, parts, materials and
supplies for the use, operation and maintenance of the Aircraft and Engines.

g. If Lessor reasonably believes that Lessee may have breached any of its
representations, warranties or covenants set forth herein Lessor has the right
(and may have the obligation under applicable law), with or without notice to
Lessee, to (1) notify the appropriate governmental authority (or authorities)
and to take such action as such governmental authority (or authorities) may
direct; (2) segregate assets or any of Lessee’s funds or assets deposited with
or otherwise controlled by Lessor; (3) decline any payment (or deposit such
payment with an appropriate United States governmental authority or court) or
decline any prepayment or consent request, and/or declare an Event of Default
and immediately accelerate the Lease. Lessee agrees that it shall not assert any
claim (and hereby waives any claim that either/both of them may now or hereafter
have) against Lessor or any of its Affiliates or agents for any form of damages
as a result of any of the foregoing actions, regardless of whether Lessor’s
reasonable belief is ultimately demonstrated to be accurate.

h. Lessee represents, warrants and covenants to and with Lessor that it has
taken, and shall continue to take until after the Lease is fully paid, such
measures as are required by law to assure that the funds invested in the Lessee
and/or used to make payments on this Lease are derived (a) from transactions
that do not violate U.S. law nor, to the extent such funds originate outside the
United States, do not violate the laws of the jurisdiction in which they
originated; and (b) from permissible sources under U.S. law and to the extent
such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.

i. Lessee further represents, warrants and covenants to Lessor that to the best
of its knowledge after making due inquiry, neither Lessee, nor any holder of a
direct or indirect interest in Lessee, nor any person providing funds to Lessee
(a) is under

 

20



--------------------------------------------------------------------------------

investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any Anti-Money Laundering Laws; (b) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws; and
(c) has had any of its funds seized or forfeited in any action under any
Anti-Money Laundering Laws.

12. Inspection. Lessor or its authorized representative may, at such time as the
Aircraft is in the possession of the Lessee with five (5) days’ prior written
notice to Lessee, at any reasonable time or times during business hours, inspect
the aircraft and the books and records of Lessee.

13. Identification. Upon the request of Lessor in writing, Lessee shall, at
Lessor’s expense, attach to the Aircraft or any part of the Aircraft a notice
reasonably satisfactory to Lessor disclosing Lessor’s ownership thereof.

14. Certain Transactions. Lessee will not (a) merge or consolidate with any
other corporation, (b) liquidate or dissolve, or (c) sell, transfer or dispose
of all of substantially all of its assets, unless, in the case of any
transaction described in clause (a), (b) or (c), the entity surviving or
resulting from such transaction shall have a tangible net worth equal to or
greater than the tangible net worth of Lessee immediately prior to such
transaction and shall have assumed or shall otherwise be bound by the
obligations of Lessee hereunder. Lessee will not, without thirty (30) days prior
written notice to Lessor, change its name or its chief place of business. Lessee
agrees to notify Lessor within thirty (30) days of any change in the permanent
base of the Aircraft, which shall in any case remain within the United States.

15. Loss or Damage.

a. All risk of loss, theft, damage or destruction to the Aircraft or any part
thereof while the Aircraft is under operational control of Lessee, however
incurred or occasioned, shall be borne by Lessee and, unless such occurrence
constitutes an Event of Loss pursuant to paragraph (b) of this Section 15,
Lessee shall promptly cause the effected part or parts of the Aircraft to be
replaced or restored to the condition and repair required to be maintained by
Section 11 hereof. Upon the occurrence of an Event of Loss with respect to an
Engine or a Part not resulting in an Event of Loss with respect to the Airframe,
Lessee will promptly substitute such Engine or Part with an Engine or part
having the equivalent value, utility and economic life.

b. If an Event of Loss while in Lessee’s operational control with respect to the
Aircraft shall occur, at Lessee’s election, Lessee shall (i) promptly give
Lessor written notice thereof, and Lessee shall pay to Lessor on the Loss
Payment Date an amount equal to the sum of (x) the Stipulated Loss Value of the
Aircraft computed as of the Rent Payment Date with respect to the Aircraft on or
immediately preceding the Loss Payment Date; and (y) all rent and other amounts
due and owing hereunder for the Aircraft on or

 

21



--------------------------------------------------------------------------------

prior to the Loss Payment Date or (ii) within sixty (60) days after the
occurrence of an Event of Loss give written notice to Lessor of its intention to
substitute within one hundred twenty (120) days of an occurrence of an Event of
Loss an aircraft of identical make and model having the equivalent value,
utility and economic life as the Aircraft. In the event Lessee exercises its
option under clause (i) of this paragraph, upon payment of such amount to
Lessor, the Lease of the Aircraft hereunder shall terminate, and Lessor will
transfer to Lessee all of Lessor’s right, title and interest in and to the
Aircraft on an “as is, where is” basis, without recourse and without
representation or warranty, express or implied, other than a representation and
warranty that the Aircraft is free and clear of any Lessor’s Liens.

c. Any payments received at any time by Lessor or Lessee from any insurer with
respect to loss or damage to the Aircraft shall be applied as follows: (i) if
such payments are received with respect to an Event of Loss they shall be paid
to Lessor, but to the extent received by Lessor, (x) they shall reduce or
discharge, as the case may be, Lessee’s obligation to pay the amounts due to
Lessor under Section 15(b) hereof with respect to such Event of Loss, or (y) if
the Aircraft is being replaced pursuant to Section 15(b) they shall be paid to
Lessee on the consummation of the closing for such replacement; and any excess
above Stipulated Loss Value shall be paid to Lessee; or (ii) if such payments
are received with respect to any loss of or damage to the Aircraft other than an
Event of Loss, such payment shall, unless a Default or an Event of Default shall
have occurred and be continuing, be applied to the repair of the Aircraft or
paid to Lessee forthwith upon completion of such repairs.

If an Event of Default shall have occurred and be continuing, such payments
shall be paid to Lessor and applied to any amount due and payable to Lessor
hereunder. Both Lessor and Lessee agree to cooperate with each other to ensure
that any payments from insurers are paid in accordance with this subsection.

16. General Indemnity.

a. (i) Claims Indemnified as between Lessor and Lessee. Subject to the
exclusions stated in Section 16(b) below, Lessee assumes liability for, and
shall indemnify, protect, save and keep harmless Lessor and its agents,
servants, successors and assigns (an “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses, including reasonable legal expense, of whatsoever kind and
nature, imposed on, incurred by or asserted against any Indemnitee, in any way
relating to or arising out of this Lease or the enforcement hereof, or the
manufacture, ordering, purchase, acceptance, rejection, ownership, possession,
use, selection, delivery, lease, operation, condition, sale, return or other
disposition of the Aircraft or any part thereof (including, without limitation,
latent or other defects, whether or not discoverable by Lessee or any other
person, any claim in tort for strict liability and any claim for patent,
trademark or copyright infringement); provided, however, that Lessee shall not
be required to indemnify any lndemnitee for loss or liability arising from acts
or events which occur after the Aircraft has been returned to Lessor in
accordance with this Lease, or for loss or liability resulting solely from the
willful misconduct or gross negligence or sole negligence of such Indemnitee.
The provisions of this Section shall survive the expiration or early termination
of this Lease.

 

22



--------------------------------------------------------------------------------

(ii) Claims Indemnified as between Lessor, Leesee and Optional Payor. Lessee and
Lessor assume liability for, and shall indemnify, protect, save and keep
harmless Optional Payor and his agents, servants, executors, administrators,
personal representatives, heirs, successors and assigns (an “Indemnitee”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs and expenses, including reasonable legal expenses,
of whatsoever kind and nature, imposed on, incurred by or asserted against any
Indemnitee, in any way relating to or arising out of, or a consequence of, this
Lease or the enforcement hereof, including, without limitation, any rental
payment or determination to make any such rental payment made by an Indemnitee,
or the manufacture, ordering, purchase, acceptance, rejection, ownership,
possession, use, selection, delivery, lease, operation, condition, sale, return
or other disposition of the Aircraft or any part thereof (including, without
limitation, latent or other defects, whether or not discoverable by Lessee or
any other person, any claim in tort for strict liability and any claim for
patent, trademark or copyright infringement). The provisions of this Section
shall survive the expiration or early termination of this Lease.

b. Claims Excluded. Notwithstanding Section 16(a) above, Lessee shall not be
obligated to indemnify any Indemnitee for:

(i) Any claim that is a tax;

(ii) Any claim to the extent attributable to the gross negligence or willful
misconduct of, or the breach of any contractual obligation by, or the falsity or
inaccuracy or breach of any representation or warranty by such lndemnitee;

(iii) Any claims attributable to acts or events occurring after the expiration
of the Term unless the Aircraft is not returned in circumstances where Lessee is
required by the terms hereof to return the Aircraft, in which case the foregoing
exclusions shall apply only to claims attributable to acts or events occurring
after any such return;

(iv) Any claims attributable to the voluntary offer, sale or disposition by or
on behalf of such Indemnitee of its interest in the Aircraft or any part thereof
or any security, or except pursuant to this Lease;

(v) Any claims that are ordinary and usual operating or overhead expenses;

(vi) Any claims that constitute costs and expenses of any Indemnitee that Lessee
is not required to pay pursuant to any other provision of this Lease, unless
such costs and expenses are indemnified as part of a claim under this indemnity;

 

23



--------------------------------------------------------------------------------

(vii) Any claims for a diminution in value of the Aircraft that results from the
existence during the Term of any Lessor’s Lien;

(viii) Any claims attributable to any loan transaction relating to the Aircraft;

(ix) Any claims attributable to the authorization or giving or withholding of
consent to, or to the preparation, execution, delivery or filing of, any future
amendments, supplements, waivers, or consents with respect to any of the
documents relating to this Lease other than (a) as have been requested by
Lessee, (b) as are required or contemplated by (and, if contemplated by, in
compliance with) the provisions of this Lease in order to give effect thereto or
necessary to accomplish the purposes thereof, (c) as are required by applicable
law or (d) after the occurrence of an Event of Default;

(x) Any claim attributable to any “prohibited transaction” within the meaning of
Section 4975(c)(i) of the Code;

(xi) Any claim attributable to the bankruptcy or insolvency of any Person other
than Lessee;

(xii) Any claim that is a fee or expense of any trustee appointed without the
consent of Lessee unless such fee or expense is attributable to an Event of
Default; or

(xiii) Any claim relating to insurance maintained by or for the benefit of an
Indemnitee that Lessee is not required to maintain at its own cost and expense
pursuant to Section 9 of this Lease.

(xiv) Any claims that did not arise while Lessee had operational control of the
Aircraft.

17. Events of Default. The following events shall each constitute an event of
default (herein called “Event of Default”) under this Lease:

a. Lessee shall fail to make any payment of rent or other amount owing hereunder
within ten (10) days after the date when due; or

b. Lessee shall fail to maintain the insurance required by Section 9 hereof or
to perform or observe any of the covenants contained in Sections 11 (a), (b) &
(c), 14 or 20 hereof; or

 

24



--------------------------------------------------------------------------------

c. Lessee shall fail to perform or observe any other covenant, condition or
agreement to be performed or observed by it with respect to this Lease and such
failure shall continue unremedied for thirty (30) days after the date on which
such performance was due; or

d. Lessee shall fail to maintain the engines in accordance with the engine
manufacturers maintenance program and provide monthly reports and proof that the
engines have been maintained in accordance with the requirements and
recommendations of the engine manufacturer; or

e. Any material representation or warranty made by Lessee herein shall prove at
any time to have been untrue or misleading in any material respect as of the
time when made and such incorrectness shall continue to be material and
unremedied for a period of thirty (30) days after written notice thereof by
Lessor; or

f. The entry of a decree or order for relief by a court having jurisdiction in
respect of Lessee, adjudging Lessee a bankrupt or insolvent, or approving as
properly filed a petition seeking a reorganization, arrangement, adjustment, or
composition of or in respect of Lessee in an involuntary proceeding or case
under the federal bankruptcy laws, as now or hereafter constituted or any other
applicable federal or state bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, or sequestrator
(or other similar official) of Lessee or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
ninety (90) days; or

g. The institution by Lessee of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by Lessee to the institution of bankruptcy or
insolvency proceedings against it, or the commencement by Lessee of a voluntary
proceeding or case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or the consent by Lessee to the filing of any such petition
or to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, of sequestrator (or other similar official of
Lessee or of any substantial part of Lessee’s property, or the making by Lessee
of any assignment for the benefit of creditors or the admission by Lessee of
inability to pay debts generally as they become due or willingness to be
adjudicated a bankrupt or the failure of Lessee generally to pay debts as they
become due or the taking of corporate action by Lessee in furtherance of any of
the foregoing; or

h. Lessee shall default under any other agreement providing for the payment of
One Hundred Thousand U.S. Dollars ($US 100,000.00) or more of borrowed money and
a result thereof the indebtedness thereunder is permitted to be accelerated
under such agreement.

Provided that, notwithstanding anything to the contrary contained in this Lease
any failure of Lessee to perform or observe any covenant, condition, or
agreement herein shall not constitute an Event of Default if such failure is
caused solely by reason of an event referred to in the definition of Event of
Loss so long as Lessee continues to comply with the applicable terms of
Section 15.

 

25



--------------------------------------------------------------------------------

18. Remedies. Subject to applicable local law requirements, upon the occurrence
of any Event of Default hereunder and so long as the same shall be continuing,
Lessor may, at its option, declare this Lease to be in default, and at any time
thereafter so long as the Event of Default shall be continuing, Lessor may
terminate this Lease and exercise one or more of the following remedies, as
Lessor in its sole discretion shall lawfully elect:

a. Demand that Lessee, and Lessee shall at its expense upon such demand, return
the Aircraft promptly to Lessor, in the condition required by Section 6 of this
Lease, at such place in the continental United States of America as Lessor shall
specify, or Lessor, at its option, may enter upon the premises where the
Aircraft is located and take immediate possession of the Aircraft and remove the
same by summary proceedings or otherwise, all without liability for or by reason
of such entry or taking of possession, whether for the restoration of damage to
property caused by such taking or otherwise;

b. Sell the Aircraft at public or private sale, with or without notice,
advertisement or publication, as Lessor may determine, or otherwise dispose of,
hold, use, operate, lease to others or keep idle the Aircraft as Lessor in its
sole discretion may determine, all free and clear of any rights of Lessee,
except that Lessee shall have (i) the right to be notified in advance of any
sale and to participate equally with other bidders and (ii) the right to
purchase the Aircraft in advance of any such sale for a cash price equal to the
Fair Market Sale Value of the Aircraft or the Stipulated Loss Value of the
Aircraft plus any reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred in connection with the exercise by Lessor of
its remedies hereunder;

c. By written notice to Lessee specifying a payment date which shall be not
earlier than ten (10) days after the date of such notice, demand that Lessee pay
to Lessor, and Lessee shall pay to Lessor, on the payment date specified in such
notice, as liquidated damages for loss of a bargain and not as a penalty, all
accrued and unpaid rent for the Aircraft due on all Rent Payment Dates up to and
including the payment date specified in such notice plus an amount (together
with interest on such amount at the Late Charge Rate, from the payment date
specified in such notice to the date of actual payment) equal to the excess, if
any, of the Stipulated Loss Value of the Aircraft as of the payment date
specified in such notice over the Fair Market Sale Value of the Aircraft as of
such date;

d. Lessor may exercise any other right or remedy which may be available to it
under applicable law or proceed by appropriate court action to enforce the terms
hereof or to recover damages for the breach hereof or to rescind this Lease.

 

26



--------------------------------------------------------------------------------

In addition, Lessee shall be liable for any and all unpaid rent and other
amounts due hereunder before or during the exercise of any of the foregoing
remedies and for all reasonable legal fees and other costs and expense incurred
by reason of the occurrence of any Event of Default or the exercise of Lessor’s
remedies with respect thereto, including all costs and expenses incurred in
connection with the placing of the Aircraft in the condition required by
Sections 6(a) and 11 hereof.

No remedy referred to in this Section 18 is intended to be exclusive but each
shall be cumulative and in addition to any other remedy referred to herein or
otherwise available to Lessor at law or in equity; and the exercise or beginning
of exercise by Lessor of any one or more of such remedies shall not preclude the
simultaneous or later exercise by Lessor of any or all such other remedies. No
express or implied waiver by Lessor of an Event of Default shall in any way be,
or be construed to be, a waiver of any future or subsequent Event of Default. To
the extent permitted by applicable law, Lessee hereby waives any rights now or
hereafter conferred by statute or otherwise which may require Lessor to sell, or
lease or otherwise use the Aircraft in mitigation of Lessor’s damages or losses
or which may otherwise limit or modify any of Lessor’s rights or remedies under
this Lease.

19. Lessor’s Right To Perform. If Lessee fails to make any payment required to
be made by it hereunder or fails to perform or comply with any of its other
agreements contained herein, Lessor may itself make such payment or perform or
comply with such agreement, and the amount of such payment and the amount of
reasonable expenses of Lessor incurred in connection with such payment or the
performance of or compliance with such agreement, as the case may be (together
with interest thereon at the Late Charge Rate), shall be deemed to be an
addition to the rent payable hereunder, which shall be payable by Lessee on
demand.

20. Assignment or Sublease. Lessee shall not attempt to sell, lease, charter,
rent, assign or dispose of the Aircraft, or any interest herein or therein, or
any part thereof, without Lessor’s prior written consent and, in accordance with
the Cape Town Convention, without making all filings and registrations with the
International Registry deemed necessary or advisable by Lessor to protect its
interest herein and in the Aircraft. The Aircraft shall at all times be in the
sole possession and control of Lessee and Lessee will not, without the prior
written consent of Lessor, assign this Lease or any interest herein or sublease,
or otherwise transfer its interest in the Aircraft, provided that Lessee shall
remain liable to Lessor under this Lease during any such sublease or transfer.
Any sublease shall not relieve Lessee of any of its obligations hereunder. In
the event that Lessee sublets or attempts to sublet or voluntarily or
involuntarily parts with possession of the Aircraft, or attempts to move said
Aircraft from the airport where it is required to be kept, except while being in
the ordinary permitted use hereunder, or in any manner violates any of the terms
hereof, then in either or any of these events this Lease shall at the option of
the Lessor immediately terminate and Lessor shall be entitled to immediate
possession of the Aircraft.

 

27



--------------------------------------------------------------------------------

Lessee shall warrant and defend title to the Aircraft in favor of Lessor against
all claims and demands of all other persons claiming any interest therein by,
through or under Lessee and shall not create, incur or suffer to exist any Lien
or any Irrevocable De-Registration and Export Request Authorization (“IDERA”)
with respect to the Aircraft filed or to be filed with the International
Registry, the FAA or elsewhere, other than those in favor of Lessor or Lessor’s
lender.

Notwithstanding the foregoing, Lessee shall at any time during the Lease Term be
entitled to (i) deliver possession of the Airframe or any Engine or any Part to
the manufacturer thereof or to any organization for testing, service, repair,
maintenance, overhaul work or other similar purposes or for alterations or
modifications or additions required or permitted by the terms of this Lease and
(ii) transfer possession of the airframe or any engine to the United States of
America as required by applicable law.

Lessor may, without the prior consent of Lessee, assign its interest in and to
the Aircraft and this Lease to any third party.

21. Further Assurances; Financial Information.

a. Lessee will, at Lessee’s expense, promptly and duly execute and deliver to
Lessor such further documents and assurances and take such further actions as
Lessor may from time to time request for the confirmation of this Lease and in
order to more effectively establish and protect the rights, interest and
remedies created or intended to be created in favor of Lessor hereunder,
including, without limitation, the execution and filing of Uniform Commercial
Code financing statements in the jurisdictions in which Lessee has its corporate
headquarters and/or its principal place of business and in which the Aircraft is
principally based from time to time. To the extent permitted by applicable law,
Lessee hereby authorizes Lessor to file any such financing statements without
the signature of Lessee. Lessee will also provide such information as Lessor may
reasonably request from Lessee to enable Lessor to fulfill all of its tax filing
obligations.

b. Lessee will furnish to Lessor not later than one hundred twenty (120) days
after the end of each fiscal year of Lessee, consolidated balance sheet of
Lessee as of the end of such fiscal year, and consolidated statements of income
and changes in financial position of Lessee for such fiscal year, all in
reasonable detail, prepared in accordance with generally accepted accounting
principles and reviewed by a certified public accountant.

22. Notices. Notices sent by acceptable courier services shall be deemed
received when delivered and evidenced by proper receipt. All other notices,
demands and other communications hereunder shall be in writing, and shall be
deemed to have been given or made when sent by telefacsimile or ten (10) days
after deposited in the United States mail, first class postage prepaid,
addressed as follows or to such other address as any of the following persons
may from time to time designate in writing to the other persons listed below:

 

Lessor:    Lennar Aircraft I, LLC    c/o Lennar Corporation    700 NW 107th
Avenue    Suite 400    Miami, FL 33172 Lessee:    US Home Corporation    c/o
Lennar Corporation    700 NW 107th Avenue    Suite 400    Miami, FL 33172

 

28



--------------------------------------------------------------------------------

23. Conditions Precedent. Lessor shall not be obligated to accept and execute
this Lease and thereby lease the Aircraft to Lessee hereunder unless:

a. Resolution of Lessee. Lessor shall have received a copy of resolutions of the
Board of Directors of Lessee certified by the Secretary or Assistant Secretary
of Lessee as of the date of execution hereof by Lessee or other evidence of
corporate authority acceptable to Lessor, authorizing the execution, delivery
and performance by Lessee of this Lease.

b. Insurance. Lessor shall have received evidence satisfactory to it as to the
due compliance by Lessee with the provisions regarding insurance contained in
Section 9 hereof.

c. Lessor’s Title. Lessor shall have received good and marketable title to the
Aircraft, free and clear of any Liens and all filings, recordings and other
actions that are necessary or desirable in order to establish, protect and
preserve Lessor’s title to and ownership of the Aircraft shall have been duly
effected, including, without limitation, the receipt by Lessor of a duly
completed, executed and delivered FAA Bill of Sale. In addition, Lessor shall
have received evidence satisfactory to it that, immediately prior to the
transfer of the title to the Aircraft to Lessor by the seller thereof, such
seller has good and marketable title to the Aircraft. The International Interest
created hereby in the Aircraft pursuant to the provisions of the Cape Town
Convention shall be registered with the International Registry, and Lessee
hereby consents to such registration and authorizes Lessor to effect all such
registrations with the International Registry. No International Interest created
in favor of Lessor shall be discharged without the prior written consent of
Lessor.

d. Airworthiness Certificate. Lessor shall have received a copy of the FAA
airworthiness certificate for the Aircraft.

 

29



--------------------------------------------------------------------------------

e. FAA Registration; FAA Filings; International Interest. Lessor shall have
received evidence satisfactory to it and its special FAA counsel that the
Aircraft is currently properly registered (including, without limitation, a copy
of the current Certificate of Aircraft Registration), that a proper Application
for Registration for the Aircraft in Lessor’s name has been submitted to the FAA
and that the FAA Bill of Sale covering the Aircraft from the seller thereof to
Lessor, and the Lease have been properly filed for record. The International
Interest created hereby in the Aircraft pursuant to the provisions of the Cape
Town Convention shall be registered with the International Registry.

f. Representations True. No Default or Event of Default. All representations and
warranties of Lessee contained herein or in any certificate furnished Lessor in
connection herewith shall be true and correct on and as of the date of execution
hereof by Lessee with the same force and effect as if made on and as of such
date; no Event of Default or Default shall be in existence on such date or shall
occur as a result of the lease by Lessee of the Aircraft.

g. No Material Adverse Change. In the reasonable judgment of Lessor, there shall
have been no material adverse change in the financial condition or business of
Lessee from December 31 of the year preceding the year of execution of this
Lease.

h. Other Documents and Information. Lessor shall have received from Lessee, in
form and substance satisfactory to Lessor, such other documents and information,
as Lessor shall reasonably request.

i. Legal Matters; Proceedings. All legal matters and all proceedings in
connection with the transactions contemplated by this Lease, and all documents
incidental thereto, shall be satisfactory to Lessor’s counsel.

j. Attorney’s Fees. Lessee shall be responsible for all legal costs incurred in
completion of this Lease.

k. Records. Lessor shall keep records showing the usage of the Aircraft, total
hours flown per month, all management, maintenance, fixed and variable expenses,
taxes, and usage records for each party utilizing the Aircraft for each calendar
year for a period of three (3) years following each year, and such records shall
be made available for inspection and photocopying by Lessee and/or its agents
during ordinary business hours in Opa-Locka, Florida.

24. Miscellaneous.

a. Any provision of this Lease which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, Lessee hereby
waives any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

30



--------------------------------------------------------------------------------

b. No terms or provisions of this Lease may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against which the enforcement of the change, waiver, discharge or termination is
sought. No delay or failure on the part of Lessor to exercise any power or right
hereunder shall operate as a waiver thereof, nor as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof, or the exercise of any other power or
right. After the occurrence of any Default or Event of Default, regardless of
Lessor’s knowledge or lack of knowledge thereof at the time of acceptance of any
such payment, and shall not constitute a reinstatement of this Lease if this
Lease shall have been declared in default by Lessor pursuant to Section 18
hereof or otherwise, unless Lessor shall have agreed in writing to reinstate the
Lease and to waive the Default or Event of Default.

c. This Lease contains the full, final and exclusive statement of the agreement
between Lessor and Lessee relating to the lease of the Aircraft and supercedes
all prior and contemporaneous agreements and understandings, inducements or
conditions pertaining thereto, expressed or implied, oral or written, except as
contained herein.

d. This Lease shall constitute an agreement of Lease only, and nothing herein
shall be construed as conveying to Lessee any right, title or interest in the
Aircraft except as Lessee only.

e. This Lease and the covenants and agreements contained herein shall be binding
upon, and inure to the benefit of, Lessor and its successors and assigns and
Lessee and, to the extent permitted by Section 20 hereof, its successors and
assigns.

f. The headings of the Sections are for convenience of reference only, are not a
part of this Lease and shall not be deemed to affect the meaning or construction
of any of the provisions hereof.

g. This Lease may be executed by the parties hereto on any number of separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

h. This Lease shall be governed by and construed in accordance with the laws of
the State of Florida (excluding its choice of law rules, it being the intent of
the parties that the laws of Florida or, where applicable, United States Federal
Aviation Law apply to this Lease). Any legal action brought to enforce or
construe this Agreement shall be brought only in state courts located in
Miami-Dade County, Florida and Lessor and Lessee hereby agree to the exclusive
jurisdiction of such courts and agree that they will not

 

31



--------------------------------------------------------------------------------

invoke the doctrine of forum non conveniens or other similar defenses (except
that Lessor may seek the replevin in any court in any jurisdiction and Lessee
may not interpose a counterclaim therein, but rather, may only assert claims
against Lessor in a state court of competent jurisdiction in Miami-Dade County,
Florida).

i. LESSOR AND LESSEE IN ANY LITIGATION RELATING TO OR IN CONNECTION WITH THIS
LEASE IN WHICH THEY SHALL BE ADVERSE PARTIES WAIVE TRIAL BY JURY.

j. Regardless of place of execution, this Agreement is deemed executed at
Lessor’s place of business in Miami-Dade County, Florida.

25. Truth In Leasing.

a. THIS CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART
91 OF THE FEDERAL AVIATION REGULATIONS FOR THE TWELVE MONTHS PRECEDING EXECUTION
HEREOF.

b. LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER
PART 91 OF THE FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED UNDER
THIS LEASE.

c. LESSEE CERTIFIES THAT DURING THE TERM OF THIS LEASE, LESSEE, AND NOT LESSOR,
IS CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS
LEASE. LESSEE FURTHER CERTIFIES THAT LESSEE UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

d. LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL
CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

e. LESSEE AGREES TO KEEP A COPY OF THIS LEASE IN THE AIRCRAFT AT ALL TIMES
DURING THE LEASE TERM.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Aircraft Lease
Agreement to be duly executed as of the day and year first above written.

 

Lessor:   Lennar Aircraft I, LLC   By: Lennar Corporation, its sole member   By:
 

/s/ Bruce Gross

  Name:   Bruce Gross   Title:   Vice President Lessee:   US Home Corporation  
By:  

/s/ Bruce Gross

  Name:   Bruce Gross   Title:   Vice President   Agreed to and Accepted as
Optional Payor for Payment Only under Paragraph 4   By:  

/s/ Stuart Miller

    Stuart Miller     Chief Executive Officer     Lennar Corporation

 

33